Citation Nr: 1046799	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck 
injury.

2.  Entitlement to service connection for the residuals of a 
closed head injury.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, as secondary to the claimed 
residuals of a closed head injury, the residuals of a neck 
injury, and service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to July 1956.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Cleveland, Ohio.

In July 2008, the Veteran testified at a video conference hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to the 
claimed residuals of a closed head injury, the residuals of a 
neck injury, and service-connected hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neck disability pre-existed his entrance into 
active military service and did not increase in severity beyond 
its natural progression during active duty military service.  

2.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with any residuals of a closed 
head injury.

CONCLUSIONS OF LAW

1.  The Veteran's neck disability existed prior to service and 
was not aggravated beyond its natural progression by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

2.  The residuals of a closed head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In May 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claims.  Specifically, the Board 
ordered the AMC to request the Veteran's clinical records from 
the Army Hospital at Fort Jackson, South Carolina, and to 
schedule the Veteran for a compensation and pension examination 
in order to determine the identity and etiology of any neck 
disorder that may be present.  A remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
When remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA confirmed that Fort Jackson had no clinical records 
prior to 1960 and afforded the Veteran with an adequate medical 
examination for his neck in April 2010.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the May 
2009 remand.




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2003, August 2004, and March 2006 correspondence, the 
RO/AMC described what the evidence must show to substantiate his 
claims on a direct and secondary basis, as well as the types of 
evidence that the Veteran should submit in support of his claims.  
The RO/AMC also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  The VCAA notice letter also provided the 
information necessary to establish a disability rating and 
effective date.  
  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his spine 
in April 2010, obtained the Veteran's VA and private treatment 
records to the extent possible, and associated the Veteran's 
service treatment records with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case was 
more than adequate, as it was predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  The 
examination included the Veteran's subjective complaints about 
his disabilities and the objective findings needed to rate the 
disabilities.   

Besides the aforementioned private treatment records, the Veteran 
has not made the RO, the AMC, or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review. 

Legal Criteria

Service connection may be established for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Neck Disability

The Veteran contends he was involved in a fight in service during 
which three soldiers kicked him "from my tailbone to my head."  
The Veteran apparently claims that this incident lead to 
residuals of a closed head injury, including headaches, and 
either caused or aggravated his currently diagnosed neck 
disability.  The Board initially notes that, post service, the 
Veteran had complained of chronic neck pain before undergoing 
multiple cervical surgeries.  He had been diagnosed with severe 
spondylotic changes at C3-4 and degenerative joint disease in his 
neck before an April 2010 compensation and pension examiner 
diagnosed him with a cervical spine status post multiple fusions 
and degenerative joint disease of the cervical spine.  Thus, 
there is no dispute as to whether he has a currently diagnosed 
neck disability.  However, for the reasons detailed below, the 
Board finds that the preponderance of the evidence weighs against 
a finding that the Veteran's current neck disability was caused 
by or aggravated by the Veteran's period of active military 
service, and his claim must be denied.  

The Veteran's spine was determined to be clinically normal at a 
November 1955 enlistment examination.  In an accompanying report 
of medical history, the Veteran wrote that he was in "perfect 
health" and erroneously denied any history of arthritis or 
rheumatism; bone, joint, or other deformity; or painful or 
"trick" shoulder or elbow.  However, in February 1956, the 
Veteran sought treatment for a history of a neck injury that was 
"now very painful."  X-rays taken in January 1955 showed 
changes.  The Veteran told the doctor that he fell out of a tree 
in July 1955, fractured his neck, and received treatment from 
bone specialists.  Since then, the Veteran has "gotten along all 
right" but reported that his neck ached all the time in the C-1 
area.  He had no tenderness, however, and was able to complete 
full cervical spine motions.  The Veteran took new X-rays that 
revealed a healed grade I compression fracture at the body of the 
C-5 vertebra and indicated that the C-1 vertebra may have been 
slightly forward on the C-2 vertebra.  Nevertheless, the Veteran 
was cleared for full duty and only required an X-ray recheck in a 
month.  The only subsequent in-service treatment records related 
to the Veteran's neck are a note in May 1956 that he fractured 
his vertebrae in July 1955 and a request that the Veteran return 
for small alteral views over the first and second cervical areas 
and open-mouth views of the adantoid.  In this regard, the Board 
notes that the Veteran claimed he was treated at the Army 
hospital in Fort Jackson, South Carolina, but attempts to obtain 
those records were unsuccessful.  Finally, the Veteran's spine 
was found clinically normal at his June 1956 separation 
examination, but the examiner noted that he had a history of 
cervical vertebrae sub laxation requiring an 11-day 
hospitalization.  The examiner also wrote that the condition 
happened for the first time in July 1955, existed prior to 
service, and had improved.    

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into service 
or where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).  Although the Veteran's spine was 
found clinically normal at enlistment, the Veteran admitted three 
months later that he had fractured his neck several months before 
enlisting and X-rays in service showed a healed compression 
fracture.  As such, the Board finds that there is clear and 
unmistakable evidence that the Veteran had a neck disability that 
pre-existed his entrance into active military service.    

After his discharge from active military service, the Veteran 
underwent what one doctor referred to as "multiple cervical 
surgeries," including an anterior cervical discectomy fusion at 
C4-5 in August 1996 and a cervical spine and cervical myelogram 
in August 1997.  Although his doctors diagnosed him with 
spondylotic changes and degenerative joint disease, none of his 
treatment records contain an opinion discussing whether his neck 
disability was aggravated beyond its natural progression during 
active military service.

Because there was no competent medical opinion, the Board ordered 
the AMC to provide the Veteran with an examination, which was 
conducted in April 2010.  The examiner reviewed the Veteran's 
service treatment records and medical history, including the 
Veteran's fight in January 1956 during which he was kicked from 
his tailbone to his head and taken to the hospital in Fort 
Jackson, South Carolina.  According to the examination report, 
the Veteran was released at the time and returned to finish basic 
training.  He also reported that he experiences more problems 
with his neck, such as "weakness," as he ages.  The Veteran 
told the examiner that he broke his neck in a semi-truck accident 
in 1984 that required surgery in 1986 to fuse the C5, C6, and C7 
vertebrae.  In August 1996, he had a fusion of the C4-C5 
vertebrae as a result of a neck fracture caused by falling 
backwards in a recliner chair.  After examining the Veteran and 
reviewing his X-rays, the examiner diagnosed the Veteran with 
cervical spine status post multiple fusions and degenerative 
joint disease of the cervical spine.  The examiner then stated 
that, although the Veteran's enlistment examination showed no 
pre-existing disabilities, the Veteran reported problems with 
neck pain during service that were related to a neck fracture in 
1955.  Furthermore, the examiner noted that the Veteran's January 
1956 altercation was not documented on the in-service orthopedic 
examination for cervical spine pain that only referenced a fall 
from a tree.  Additionally, the February 1956 X-rays showed an 
old fracture, but a new fracture from the trauma related to the 
Veteran's altercation would have reported different findings and 
characteristics of a new fracture according to the examiner.  
Thus, the examiner found that the cervical spine fracture pre-
existed the Veteran's service and appeared to by asymptomatic at 
both enlistment and separation.  He further indicated that the 
Veteran's neck pain was not an ongoing problem during service 
based on the fact that the Veteran's service treatment records 
included only one visit related to neck pain.  Therefore, because 
there was no medical evidence that the Veteran had a permanent or 
chronic disability that was aggravated due to his service time, 
the examiner opined that the degenerative joint disease and 
multiple spine fusions were not caused by his service time.  

In sum, the Veteran asserts that injuries from an altercation in 
January 1956 caused a neck injury or aggravated a pre-existing 
neck disability.  However, the Veteran only complained of neck 
pain once as a result of an old fracture and his spine was found 
clinically normal on his discharge examination after the alleged 
January 1956 injury.  In fact, the doctor who conducted the 
Veteran's discharge examination noted that his neck had improved.  
After service, the Veteran fractured his neck in a trucking 
accident and from falling over in a reclining chair, resulting in 
at least two cervical fusion surgeries.  Finally, the record only 
contains one competent medical opinion that found there was no 
evidence that the Veteran's neck disability was aggravated due to 
his service time and that the Veteran's current neck disability 
was not caused by his military service.   Because there are no 
medical opinions to the contrary, the Board finds that the 
preponderance of the evidence weighs against the Veteran's claim 
of entitlement to service connection for a neck disability.  
Therefore, he is not entitled to service connection for this 
disorder, and his appeal is denied. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Residuals of a Closed Head Injury 

The Veteran claims that the aforementioned altercation in January 
1956 also caused residuals of a closed head injury.  More 
specifically, he claims that he suffers from headaches that have 
gotten more severe over the years.  The first element required to 
establish entitlement to service connection is the existence of a 
current disability.  However, the evidence of record demonstrates 
that the Veteran is not currently diagnosed with any residuals of 
a closed head injury, and, therefore, his claim must be denied.

To be sure, the only references to any disability related to the 
Veteran's head occurred in 1975.  In August 1975, the Veteran 
presented to a VA Medical Center complaining of a history of 
headaches for two years, which indicates the headaches began 17 
years after the Veteran's discharge.  At the time, the Veteran 
thought a "nose condition" was causing his headaches and 
mentioned that he had a full mouth extraction because "PMD" 
thought the headaches might be due to pyorrhea.  An examination 
revealed that cranial nerves II through VII were intact and 
cerebellum function was within normal limits.  As part of this 
examination, the Veteran also took skull X-rays, which showed a 
normal-appearing cranial vault, normal sella, and no midline 
structures.  The only diagnosis listed was a history of 
headaches.  

Thus, a review of the record reveals that it does not contain a 
diagnosis for any chronic residuals of a closed head injury 
disability.  In that respect, the Veteran has competently and 
credibly described headaches, but the record does not contain any 
evidence that these headaches were related to a closed head 
injury or were treated after 1975.  Accordingly, the probative 
evidence of record does not show a diagnosis of any residuals of 
a closed head injury at any time during the course of this 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and, 
therefore, the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the preponderance of the evidence is 
against the Veteran's claim, and service connection for the 
residuals of a closed head injury is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

1.  Entitlement to service connection for the residuals of a neck 
injury is denied.

2.  Entitlement to service connection for the residuals of a 
closed head injury is denied.






REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

The Veteran stated in his July 2008 videoconference hearing that 
he was receiving treatment for his psychiatric disorder from a 
private physician.  He then identified that physician as Dr. S.D. 
during his June 2010 compensation and pension examination.  
However, the record does not appear to contain any treatment 
records from this physician.  On remand, the RO or AMC should 
attempt to obtain the Veteran's treatment records from Dr. S.D.  
See 38 C.F.R. § 3.159(e)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the Veteran returns 
the form, attempt to obtain the records 
identified.  If any records are still not 
available, please make specific note of 
that fact in the claims file.
	
2.	After the development requested above has 
been completed to the extent possible, the 
Veteran's claim should be readjudicated on 
the merits.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for the Veteran and his 
representative to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.   
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


